


SCHEDULE 4.12
Subsidiaries
Subsidiary Name
State of Organization
Foreign Qualifications
No. of Shares of Capital Stock Outstanding
No. and Percent of Shares of Capital Stock Owned by Borrower or Subsidiary Name
of owner included if other than Borrower. All Subsidiaries are wholly-owned
(directly or indirectly) by the Borrower, except those Subsidiaries indicated as
not being wholly-owned by another Subsidiary of the Borrower.
Guarantor or Unrestricted Subsidiary
Financial Services Subsidiary?
Northeast Office Venture, Limited Liability Company
Delaware
Ohio
100%
100%
Guarantor
No
M/I Financial Corp.
Ohio
Florida, Illinois, Indiana, Kentucky, Maryland, North Carolina, South Carolina,
Texas, Virginia
10 shares
10 shares


100%
Unrestricted Subsidiary
Yes
M/I Homes Service, LLC
Ohio
Florida, Illinois, North Carolina, Texas, Virginia
100%
100%
Guarantor
No
M/I Properties LLC
Ohio


100%
100%
Guarantor
No
TransOhio Residential Title Agency Ltd.
Ohio
Florida, Illinois, Indiana, Kentucky, North Carolina, South Carolina
100%
100%
Unrestricted Subsidiary
Yes
M/I Homes of Central Ohio, LLC
Ohio
Illinois, Texas
100%
100%
Guarantor
No
M/I Homes of Cincinnati, LLC
Ohio
Kentucky
100%
100%
Guarantor
No
M/I Homes of Austin, LLC
Ohio
Texas
100%
100%
Guarantor
No
M/I Homes of DC, LLC
Delaware
Maryland, North Carolina, Virginia
100%
100%
Guarantor
No
M/I Homes of Chicago, LLC
Delaware
Illinois
100%
100%
Guarantor
No
M/I Homes of Houston, LLC
Delaware
Texas
100%
100%
Guarantor
No
M/I Homes of San Antonio, LLC
Delaware
Texas
100%
100%
Guarantor
No
M/I Homes of Florida, LLC
Florida
-
100%
100%
Guarantor
No
M/I Homes of Raleigh, LLC
Delaware
North Carolina
100%
100%
Guarantor
No
M/I Homes of Charlotte, LLC
Delaware
North Carolina, South Carolina
100%
100%
Guarantor
No
M/I Homes First Indiana LLC
Indiana
-
100%
100%
Guarantor
No
M/I Homes Second Indiana LLC
Indiana
-
100%
100%
Guarantor
No
M/I Homes of Indiana, L.P.
Indiana
Ohio
100%
M/I Homes First Indiana, LLC-1% (general partner)
M/I Homes Second Indiana, LLC-99% (limited partner)
Guarantor
No
Washington/Metro Residential Title Agency LLC
Virginia
Maryland
100%
M/I Financial Corp.-70%
Unrestricted Subsidiary
Yes
Prince Georges Utilities, LLC
Maryland
-
100%
M/I Homes of DC, LLC-100%
Guarantor
No
Wilson Farm, L.L.C.
Maryland
-
100%
M/I Homes of DC, LLC-100%
Guarantor
No
The Fields at Perry Hall, L.L.C.
Maryland
-
100%
M/I Homes of DC, LLC-100%
Guarantor
No
M/I Homes of Tampa, LLC
Florida
-
100%
M/I Homes of Florida, LLC-100%
Guarantor
No
M/I Homes of West Palm Beach, LLC
Florida
-
100%
M/I Homes of Florida, LLC-100%
Guarantor
No
M/I Homes of Orlando, LLC
Florida
-
100%
M/I Homes of Florida, LLC-100%
Guarantor
No
MHO Holdings, LLC
Florida
-
100%
M/I Homes of Florida, LLC-100%
Guarantor
No
MHO, LLC
Florida
-
100%
MHO Holdings, LLC-100%
Guarantor
No
K-Tampa, LLC
Florida
-
100%
M/I Homes of Tampa, LLC-50%
Unrestricted Subsidiary
No
M/I Title Agency, Ltd.
Ohio
Florida
100%
M/I Financial Corp.-100%
Unrestricted Subsidiary
Yes
The M/I Homes Foundation
Ohio (nonprofit corporation)
-
100%
100%
Unrestricted Subsidiary
No



JOINT VENTURES
Joint Venture Name
State of Organization
Foreign Qualifications
No. and Percent of Shares of Capital Stock Owned by Borrower or Subsidiary Name
of owner included.
Diley Road Associates, LLC
Ohio
-
M/I Homes of Central Ohio, LLC-50%
Woods at Jefferson, Ltd.
Ohio
-
M/I Homes of Central Ohio, LLC-56.6%
BG Commercial Property, LLC
Ohio
-
M/I Homes of Central Ohio, LLC-50%
Hidden Creek South, LLC
Ohio
-
M/I Homes of Central Ohio, LLC-50%
Riviera Ventures, LLC
Ohio
-
M/I Homes of Central Ohio, LLC-60.8%
Felder M/I Caballo Ranch, LLC
Delaware
Texas
M/I Homes of Austin, LLC-50%
WPE Ventures, LLC
Delaware
Texas
M/I Homes of San Antonio, LLC-25%
Palm Cove Developers, LLC
Florida
-
M/I Homes of Tampa, LLC-50%
Long Lake Ranch, LLC
Florida
-
M/I Homes of Tampa, LLC-50%









